MARY'S OPINION HEADING                                           




NO. 12-03-00227-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


PATRICIA A. RUDDER,§
	APPEAL FROM THE 17TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

COMMISSION FOR 
LAWYER DISCIPLINE, §
	TARRANT COUNTY, TEXAS
APPELLEE



MEMORANDUM OPINION
PER CURIAM

 This appeal is being dismissed for want of prosecution. Tex. R. App. P. 42.3(b).  Appellant
perfected her appeal on June 10, 2003.  Thereafter, the reporter's record was filed on September 17,
2003, making Appellant's brief due on or before October 17, 2003.  When Appellant failed to file
her brief within the required time, this court notified her on October 23, 2003 that the brief was past
due and warned that if no motion for extension of time to file the brief were received by November
3, 2003, the appeal would be dismissed for want of prosecution under Tex. R. App. P. 42.3(b).  The
notice further informed Appellant that the motion for extension of time must contain a reasonable
explanation for her failure to file the brief and a showing that Appellee had not suffered material
injury thereby.
	On October 24, 2003, Appellant tendered a motion for extension of time, but did not pay the
filing fee for the motion.  On that same date, this court notified her that the filing fee must be paid
on or before October 31, 2003.  To date, Appellant has neither responded to the notice or paid the
filing fee.  Accordingly, we take no action on the motion for extension of time and dismiss the appeal
for want of prosecution pursuant to Tex. R. App. P. 38.8(a)(1) and 42.3.(b).
Opinion delivered November 13, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)